Exhibit 10.1


exhibit101image.jpg [exhibit101image.jpg]


February 28, 2019


Jeffrey C. Hawken
c/o Kilroy Realty Corporation
12200 W. Olympic Boulevard, Suite 200
Los Angeles, CA 90064


Re:
Extension of Employment Agreement



Dear Jeff:


Reference is made to that certain Employment Agreement between you, Kilroy
Realty Corporation, a Maryland corporation, and Kilroy Realty, L.P., a Delaware
limited partnership, amended and restated effective as of December 31, 2015 (the
“Employment Agreement”). This letter is to confirm our agreement that the term
of the Employment Agreement (as provided in Section 2 of the Employment
Agreement) will be extended by one year so that the Term (as defined in the
Employment Agreement) will end on March 1, 2020 (subject to earlier termination
as provided in Sections 6 and 7 of the Employment Agreement, and subject to any
further extension that may mutually be agreed to in writing). Furthermore,
Section 2 of the Employment Agreement is amended by replacing “March 1, 2019”
therein with “March 1, 2020 (or a later date as may mutually be agreed to in
writing)”.
Except as expressly set forth herein, the Employment Agreement shall remain in
full force and effect in accordance with its current terms. This letter may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.




--------------------------------------------------------------------------------




If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign this letter where indicated below and return it to me.
 
KILROY REALTY CORPORATION
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
By:
/s/ Heidi R. Roth
 
 
Name: Heidi R. Roth
Title: Executive Vice President and Chief Administrative Officer



 
KILROY REALTY, L.P.,
 
 
 
By:
KILROY REALTY CORPORATION
 
 
its general partner
 
 
By:
/s/ Tyler H. Rose
 
 
 
Name: Tyler H. Rose
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
By:
/s/ Heidi R. Roth
 
 
 
Name: Heidi R. Roth
Title: Executive Vice President and Chief Administrative Officer

Accepted and Agreed:
/s/ Jeffrey C. Hawken
Jeffrey C. Hawken







